On April 24,1996, the Court found the defendant had violated the conditions of his suspended sentence as alleged in the Petition to Revoke. It is hereby ordered that the suspension of sentence heretofore entered on April 1, 1992 for the offense of Sexual Assault, a Felony, Counts II and III, as amended by the Sentence Review Division on March 12, 1993 is revoked. It is further ordered that the defendant be punished by confinement in the Montana State Prison for a term of five (5) years, with none suspended. The defendant shall receive credit for jail time served on this revocation and on prior probation holds, which as of the date of this Judgment totals fifty-nine (59) days. The defendant shall not receive credit for any other elapsed probationary time due to his violations of his probation. The Court recommends that the defendant not be considered eligible for parole until he has either completed the sexual offender treatment program or is admitted to the Intensive Supervision Program. The decision shall be made at the discretion of the Department of Corrections.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced *93or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 16th day of September, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Steven B. Mikkelsen for representing himself in this matter.